PER CURIAM.
This case is an appeal from the County Judge’s Court of Orange County in probate proceedings.
The appellant was the petitioner in the lower court and has appealed an order denying her petition for revocation of probate of the Will of appellee’s decedent. The probate judge found that the decedent possessed testamentary capacity on the date of execution of the Will and further found that no confidential relationship existed between the decedent and the chief beneficiary under the Will.
The determination of these factual matters were within the domain of the trial judge and we find there was sufficient evidence to sustain his findings of fact. We therefore affirm.
Affirmed.
KANNER, Acting C. J., ALLEN, J, and FUSSELL, CARROLL W., Associate Judge, concur.